Frankenthaler, J.
This is a proceeding under the Schackno Act for the readjustment of the rights of certificate holders in the mortgage on the property known as 120 West Fifty-eighth street, issued and guaranteed by the Lawyers Title and Guaranty Company.
The proposed plan provides, among other things, for the obtaining of new capital in order to pay taxes, assessments, water rates and foreclosure expenses, which may be secured by a mortgage to which the present mortgage may be subordinated. In view of the fact that no lender has as yet been obtained and that no definite terms of a loan have been fixed, the clause relating to “ New Capital ” will be eliminated and the trustee, to be elected or appointed as the case may be, may make application to the court for leave to borrow the necessary funds. The application shall be made upon notice to the certificate holders and upon papers setting forth specifically the terms and conditions upon which the loan is to be made.
The proposed plan is modified so as to conform with that approved in series BX-19 (154 Misc. 447), as amended in BX-17, and as so modified is approved.
Settle order and plan on three days’ notice.